235 Ga. 120 (1975)
218 S.E.2d 865
DURBIN
v.
WOODS.
30095.
Supreme Court of Georgia.
Submitted June 20, 1975.
Decided September 12, 1975.
Gilbert & Hill, Fred A. Gilbert, for appellant.
Oliver & Duckworth, Kevin W. Sparger, for appellee.
HALL, Justice.
This is an interlocutory appeal by certificate from an order denying defendant's motion for summary judgment. The suit is for specific performance and damages.
The record does not show beyond doubt that the plaintiff has failed to state a claim which would entitle him to relief. Ammons v. Bolick, 233 Ga. 324 (2) (210 SE2d 796); Almaroad v. Giles, 230 Ga. 473 (197 SE2d 706). Also, a review of the record shows genuine issues of material fact to be resolved. Therefore, the trial court was correct in denying the motion for summary judgment. Davis v. Dickson, 232 Ga. 338 (206 SE2d 473).
Judgment affirmed. All the Justices concur.